Title: To George Washington from Rufus Putnam, 24 July 1790
From: Putnam, Rufus
To: Washington, George



Sir
New york July 24th 1790

I left Muskingum the 2d instant: Nothing new in that quarter Sence Mr Morgan came on, except, that a number of Horses have been Stolen & one man Killed at Bellevill (a Virginia Settlement about three miles below the great Hockhocking) which appears to be a Misschief altogather unprovoked. Also about the 20th of last month a woman was taken neer the mouth of Buffaloe Creek, and was afterward murdered, but this business was prefaced by the white people Stealing a number of Horses from the Indians & refuseing to deliver them up when demanded.
The Muskingum Settlements have lost many Horses, the last

fall & this Sumer, some Stollen by white people but more by the Indians, and their is Sufficient evidence that Some of the Dellawares and Wyndots who attended the Treaty at Fort Harmer, as well as the Shawonees have ben concerned in the thieft—their is also good reason to beleve that Several belonging to the Dellaware & Wyndot Nations, have ben concerned in Murdering the people and plundering the boats, going down the ohio; the last Winter and Spring, & it is likewise Said, that a number of white men were among that Gang of robbers.
It Seems that they are possessed of some boats or other Craft on the Sioto, in which they Issue out of that River into the ohio, and haveing obtained their booty, retire again with Saifty—would not a Small Detachment of Troops Stationed at the mouth of the Sioto in great measure, if not wholly, put a Stop to this kind of business, and at the Same time give confidence to the people in the new Settlements on the ohio, which are commenceing betwen the Sioto and the great Kenhawa.
By letters received at Muskingum from Mr Secretary Sargent, and also from Major Doughty informations I learnt that Governor St Clair was Still in the Illinois Country & would not probably, return to Muskingum till October, & that Messers Syms & Turner left the Miamis in the month of May to attend the governor—under these circumstances I conceived it best to return imedately for my family.
I leve this on monday morning, Shall be in Town again the first or 2d week in September on my way to the Western world. I have the honour to be Sir with every posable Sentement of the most perfect esteem your Excellencys most obedient Humble Servent

Rufus Putnam

